           Case 1:18-cv-09598-VEC Document 86 Filed 04/20/20 Page 1 of 2

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 4/20/2020
 -------------------------------------------------------------- X
 GERGELY CSIKOS,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-9598 (VEC)
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :       ORDER
 INCORPORATED, AND                                              :
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                              Defendants. :
                                                                :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
         Cross-Claimant and Third-Party Plaintiff, :
                                                                :
                            -against-                           :
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED,                                                  :
                                                                :
                                       Cross-Defendant, ;
                                                                :
 REMODEL ART CORP. AND ALIN                                     :
 VADANUTA,                                                      :
                                                                :
                                Third-Party Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter is scheduled for April 24, 2020 at 10:00

a.m.;

        WHEREAS the fact discovery deadline had been extended to May 21, 2020 (Dkt.85);

        IT IS HEREBY ORDERED THAT: The conference scheduled for April 24, 2020 is

adjourned to May 29, 2020 at 10:00 a.m. The parties’ joint submissions are due by May 21,

2020.
       Case 1:18-cv-09598-VEC Document 86 Filed 04/20/20 Page 2 of 2




SO ORDERED.
                                           ________________________
Date: April 20, 2020                          VALERIE CAPRONI
      New York, New York                    United States District Judge
